   8:19-cv-00484-RGK-PRSE Doc # 7 Filed: 04/20/20 Page 1 of 6 - Page ID # 20




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LADONNA A. WILLIAMS,

                     Plaintiff,                               8:19CV484

       vs.
                                                          MEMORANDUM
STATE OF NEBRASKA, COUNTY OF                               AND ORDER
DOUGLAS,

                     Defendant(s).


      This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing 1) to determine whether summary dismissal is
appropriate under 28 U.S.C. §§ 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

       Plaintiff claims her children were wrongfully removed from her custody on
July 24, 2016, and her parental rights were wrongfully terminated on June 18, 2018.
(Filing 1, p. 4.) She alleges that “since I hadn’t provided a urinalysis when requested,
false information was provided to the courts and to the police department,
implicating that the children were in immediate danger, prompting them to be
removed from my care …. The CPS intake workers provided false information and
statements from my daughters when they were interviewed but presented them as
factual,” which “had an impact on the courts decisions ….” (Filing 1, p. 6.) Plaintiff
requests that the decision terminating her parental rights be reversed and that her
children be returned to her custody. (Filing 1, p. 5.)

                II. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints seeking relief
against a governmental entity or an officer or employee of a governmental entity to
determine whether summary dismissal is appropriate. See 28 U.S.C. §§ 1915(e).
   8:19-cv-00484-RGK-PRSE Doc # 7 Filed: 04/20/20 Page 2 of 6 - Page ID # 21




The court must dismiss a complaint or any portion of it that states a frivolous or
malicious claim, that fails to state a claim upon which relief may be granted, or that
seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.
§ 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Id., at 849 (internal quotation marks and citations omitted).

                           III. DISCUSSION OF CLAIMS

       Jurisdiction is a threshold issue for this court. Steel Co. v. Citizens for a Better
Env't, 523 U.S. 83, 94-96 (1998); see Arbaugh v. Y & H Corp., 546 U.S. 500, 507
(2006) (“The objection that a federal court lacks subject-matter jurisdiction ... may
be raised by a party, or by a court on its own initiative, at any stage in the litigation,
even after trial and the entry of judgment.”); Fed. R. Civ. P. 12(h)(3) ( “If the court
determines at any time that it lacks subject matter jurisdiction, the court must dismiss
the action.”

       One limit on the court’s subject matter jurisdiction is a legal principle known
as the Rooker-Feldman doctrine, which provides that, with the exception of habeas
corpus petitions, lower federal courts lack subject matter jurisdiction over challenges
to state court judgments and state proceedings. Mosby v. Ligon, 418 F.3d 927, 931

                                            2
  8:19-cv-00484-RGK-PRSE Doc # 7 Filed: 04/20/20 Page 3 of 6 - Page ID # 22




(8th Cir. 2005); see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). The principle recognizes the contours
of state and federal jurisdiction underlying our federalism system by prohibiting
“lower federal courts from exercising jurisdiction over actions seeking review of, or
relief from, state court judgments.” Webb as next friend of K. S. v. Smith, 936 F.3d
808, 816 (8th Cir. 2019). Put another way, a party who loses in state court “is barred
from seeking what in substance would be appellate review of the state judgment in
a United States district court, based on the losing party’s claim that the state
judgment itself violates the loser’s federal rights.” Johnson v. De Grandy, 512 U.S.
997, 1005-06 (1994).

       Apart from and in addition to the Rooker-Feldman doctrine, a legal principle
known as the domestic relations exception to federal jurisdiction also stands as an
independent bar to federal subject matter jurisdiction. Kahn v. Kahn, 21 F.3d 859,
861 (8th Cir. 1994). With respect to family law matters, the domestic relations
exception divests the federal courts of jurisdiction over a narrow range of cases
implicating domestic relations issues, such as divorce, allowance of alimony, child
custody, and child support. See Wallace v. Wallace, 736 F.3d 764, 766 (8th Cir.
2013). Even “when a cause of action closely relates to but does not precisely fit into
the contours of an action for divorce, alimony or child custody, federal courts
generally will abstain from exercising jurisdiction.” Kahn, 21 F.3d at 861. This
doctrine precludes federal suit involving “a remedy which is essentially domestic—
where, in addressing the same conduct involved in a state domestic proceeding, the
effect of a remedy in the federal suit is to modify, nullify, or predetermine the
domestic ruling of the state proceeding.” Wallace, 736 F.3d at 767. No matter how
styled, the domestic relations exception disallows domestic claims “cloaked in the
‘trappings’ of another type of” a federal claim. Mandel v. Town of Orleans, 326 F.3d
267, 271 (1st Cir. 2003) (quoting Congleton v. Holy Cross Child Placement Agency,
Inc., 919 F.2d 1077, 1078-79 (5th Cir. 1990)).

       In short, Plaintiff cannot obtain the relief she is requesting. This court does
not have jurisdiction to overturn a state court decree terminating her parental rights,
or to order that her children be returned


                                          3
   8:19-cv-00484-RGK-PRSE Doc # 7 Filed: 04/20/20 Page 4 of 6 - Page ID # 23




      Plaintiff indicates her complaint is filed pursuant to 42 U.S.C. § 1983. To state
a claim under § 1983, a plaintiff must allege a violation of rights protected by the
United States Constitution or created by federal statute, and also must show that the
alleged deprivation was caused by conduct of a person acting under color of state
law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Liberally construing Plaintiff’s Complaint, she is claiming that her right to
substantive due process under the Fourteenth Amendment was violated when a CPS
caseworker prepared a false affidavit. (Filing 1, p. 7.) See King v. Olmsted Cty., 117
F.3d 1065, 1067 (8th Cir. 1997) (parents have a protected liberty interest in the
custody, care, and management of their children). Even if the caseworker were to be
named as a Defendant in this action, it appears she would be immune from suit. See
Thomason v. SCAN Volunteer Servs., Inc., 85 F.3d 1365, 1373 (8th Cir. 1996)
(absolute witness immunity applied to arguably false statements made by case
worker in her affidavit in her role as witness before state court in ex parte
proceedings that led to award of temporary protective custody of child to the state);
Hawley v. Nelson, 968 F. Supp. 1372, 1392 (E.D. Mo. 1997) (juvenile officer
protected by absolute immunity afforded to witnesses for allegedly filing false
allegations of child abuse with county attorney and providing false information to
juvenile court that resulted in issuance of detention order for plaintiffs’ son), aff’d,
141 F.3d 1168 (8th Cir. 1998); Lopez v. Kelly, No. 8:16CV98, 2016 WL 3172749,
at *2 (D. Neb. June 6, 2016) (dismissing complaint alleging the CPS caseworker
prepared false affidavit).

      The State of Nebraska, which is currently named as a Defendant, is immune
from suit in federal court under the Eleventh Amendment. See Dover Elevator Co.
v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th Cir. 1995). Child Protective
Services, as a state agency, is likewise immune. See id. Moreover, a state is not a
“person” as that term is used in § 1983. Hilton v. South Carolina Pub. Railways
Comm'n, 502 U.S. 197, 200–01 (1991). Thus, § 1983 does not create a cause of
action against the State of Nebraska or CPS. See Deuerlein v. Nebraska CPS, No.
8:18CV523, 2019 WL 2388272, at *3 (D. Neb. June 6, 2019), reconsideration
denied, 2019 WL 3037084 (D. Neb. July 11, 2019), and aff’d sub nom. Deuerlein v.
Nebraska Child Protective Servs., 793 F. App’x 468 (8th Cir. 2020).

                                           4
   8:19-cv-00484-RGK-PRSE Doc # 7 Filed: 04/20/20 Page 5 of 6 - Page ID # 24




       It is unclear from the Complaint whether Plaintiff intended to name Douglas
County as a Defendant. In Monell v. Department of Social Services, 436 U.S. 658
(1978), the Supreme Court held that a municipality (or other local government unit)
can be liable under § 1983 if an “action pursuant to official municipal policy of some
nature caused a constitutional tort.” Id. at 691. “To establish municipal liability, a
plaintiff must first show that one of the municipality’s officers violated her federal
right.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (citing
City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam); Sanders v. City
of Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007)). “If that element is satisfied, then
a plaintiff must establish the requisite degree of fault on the part of the municipality
and a causal link between municipal policy and the alleged violation.” Id. (citing
City of Canton v. Harris, 489 U.S. 378, 388-92 (1989)).

       To prevail on a claim alleged against Douglas County, Plaintiff would need
to show that the constitutional violation resulted from (1) an official “policy,” (2) an
unofficial “custom,” or (3) a deliberately indifferent failure to train or supervise.
Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir. 2016). “Official policy
involves ‘a deliberate choice to follow a course of action ... made from among
various alternatives’ by an official who has the final authority to establish
governmental policy.” Jane Doe A By & Through Jane Doe B v. Special Sch. Dist.
of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v. City of
Cincinnati, 475 U.S. 469, 483 (1986)). “Alternatively, a plaintiff may establish
municipal liability through an unofficial custom of the municipality by
demonstrating ‘(1) the existence of a continuing, widespread, persistent pattern of
unconstitutional misconduct by the governmental entity’s employees; (2) deliberate
indifference to or tacit authorization of such conduct by the governmental entity’s
policymaking officials after notice to the officials of that misconduct; and (3) that
plaintiff was injured by acts pursuant to the governmental entity’s custom, i.e., that
the custom was a moving force behind the constitutional violation.’” Malone v.
Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at 699-700).
A municipal liability claim based on a theory of inadequate training or supervision
is simply an extension of a claim based on a “policy” or “custom” theory of
municipal liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).


                                           5
  8:19-cv-00484-RGK-PRSE Doc # 7 Filed: 04/20/20 Page 6 of 6 - Page ID # 25




       Plaintiff’s Complaint does not contain any facts from which it might
reasonably be inferred that Douglas County is responsible for the alleged violation
of her constitutional rights. “At a minimum, a complaint must allege facts which
would support the existence of an unconstitutional policy or custom.” Crumpley-
Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004) (quoting Doe
ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003)).
“While legal conclusions can provide the framework of a complaint, they must be
supported by factual allegations.” Iqbal, 556 U.S. at 679.

                                IV. CONCLUSION

       Because of the Rooker-Feldman doctrine and domestic relations exception,
the court does not have jurisdiction over the claim alleged in Plaintiff’s Complaint.
The State of Nebraska also has Eleventh Amendment immunity. The Complaint fails
to state a claim upon which relief may be granted against Douglas County. However,
the court will allow an Amended Complaint to be filed within 30 days, in which
event the court will conduct another initial review. If an Amended Complaint is not
filed within 30 days, this action will be dismissed.

      IT IS THEREFORE ORDERED:

       1. On the court’s own motion, the court will give Plaintiff 30 days in which to
file an Amended Complaint that states a claim upon which relief may be granted.
Failure to file an Amended Complaint within 30 days will result in the court
dismissing this case without further notice to Plaintiff.

     2. The clerk of the court is directed to set the following pro se case
management deadline: “May 20, 2020: check for amended complaint.”

      Dated this 20th day of April, 2020.

                                              BY THE COURT:

                                              Richard G. Kopf
                                              Senior United States District Judge

                                          6
